Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No. 19-22908-Civ-COOKE/GOODMAN

  QUEENS HOSPITALITY CORP.,
  a Florida limited liability company,

         Plaintiff,

  vs.

  BREAKFAST BITCH, LLC, a
  California limited liability company,

        Defendant.
  ___________________________________________/
                               ORDER ON MOTION TO DISMISS
         THIS MATTER comes before the Court on Defendant’s Motion to Dismiss the
  Amended Complaint and Motion for Costs Pursuant to Rule 41(d) (ECF No. 25).               On
  October 4, 2019, Plaintiff filed its Response to Defendant’s Motion to Dismiss, ECF No. 26,
  to which Defendant replied on October 11, 2019. ECF No. 28. Therefore, the Motion is
  fully briefed and ripe for adjudication. Having reviewed the Motion, the Response and
  Reply, the record, and the relevant legal authorities, and for the reasons provided below,
  Defendant’s Motion to Dismiss is GRANTED for lack of personal jurisdiction, and
  Defendant’s Motion for Costs is DENIED.
                                           BACKGROUND
         Since 2016, Plaintiff Queens Hospitality Corp. (“Plaintiff ”), a Florida Limited
  Liability Company, has owned and operated Bacon Bitch, a restaurant in Miami Beach, FL.
  Queens Hospitality IP Holdings LLC, a Delaware Limited Liability Company, owns the
  federal Trademark registration and wordmark for “Bacon Bitch.” ECF No. 18 at 14-15.
  Plaintiff alleges that “it has been granted a sole and exclusive power to enforce the
  Trademarks” pursuant to a licensing agreement1 with Queens Hospitality IP Holdings LLC.
  ECF No. 26 at 1.


  1
   Plaintiff provided a copy of the licensing agreement for the first time as an attachment to a
  motion for leave to amend the complaint. ECF No. 33-1 at 19.
Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 2 of 7



         Defendant, Breakfast Bitch, LCC (“BB LLC”) was formed on May 22, 2019. ECF
  No. 25-2 at 1. BB LLC’s headquarters and principal place of business is in San Diego,
  California. Id. BB LLC operates a restaurant, Breakfast Bitch, in San Diego, California,
  which opened on July 13, 2019. Id. Plaintiff alleges that the owner of BB LLC visited Bacon
  Bitch while on vacation in Florida, and “replicated Plaintiff's concept” for her own
  restaurant, Breakfast Bitch, in California. ECF No. 18 at 2. Plaintiff alleges that BB LLC
  “utilizes neatly identical and confusingly similar variations” of the Bacon Bitch trademark.
  ECF No.18 at 5.      Plaintiff also alleges the two restaurants share similarities, such as
  decorative signs that read “Bitch Don’t Kill My Vibe2,” menus that label entrees as “Main
  Bitches” and side dishes as “Side Bitches,” and servers that greet patrons with the phrase
  “Welcome, Bitches.” ECF No. 18.
         Based on these allegations, Plaintiff filed suit against BB LLC for trademark
  infringement, unfair competition, false designation of origin, and dilution “arising from [BB
  LLC’s] unauthorized use of the Trademarks in connection with the marketing, advertising,
  promotion, and operation of [BB LLC’s] restaurant, Breakfast Bitch, and related goods and
  services.” ECF No. 18. BB LLC argues the Complaint should be dismissed because 1)
  Plaintiff has failed to state a claim, 2) the court lacks personal jurisdiction over BB LLC,
  and 3) the action was filed in the improper venue. See ECF No. 25. The Court must first
  address BB LLC’s jurisdictional argument. See Madara v. Hall, 916 F.2d 1510, 1514 (11th
  Cir. 1990).
                                              DISCUSSION
         The plaintiff bears the burden of establishing a prima facie case of personal
  jurisdiction over a non-resident defendant. Morris v. SSE, Inc., 843 F.2d 489, 492 (11th Cir.
  1988). The plaintiff may satisfy this burden by “present[ing] sufficient evidence to defeat a
  motion for a directed verdict.” Id. The Court will “construe the allegations in the complaint
  as true, to the extent they are uncontroverted by defendant’s affidavits or deposition
  testimony.”   Id. Where the defendant submits an affidavit contradicting the plaintiff ’s

  2
    Plaintiff does not allege that this sign infringes on any of its trademarks. The Court notes
  that “Bitch, Don’t Kill My Vibe” is the title of a popular song by Kendrick Lamar that
  topped the Billboard charts in 2013, three years prior to the opening of Plaintiff ’s restaurant.
  See BILLBOARD, Chart History: Kendrick Lamar, https://www.billboard.com/music/kendrick-
  lamar/chart-history/RPT/song/762991 (last visited June 15, 2020).
Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 3 of 7



  allegations and providing more than a conclusory assertion that it is not subject to personal
  jurisdiction, “the burden traditionally shifts back to the plaintiff to produce evidence
  supporting jurisdiction.” Meier ex rel. Meier v. Sun Int’l Hotels, Ltd., 288 F.3d 1264, 1269 (11th
  Cir. 2002). Where the parties present conflicting evidence, “the court must construe all
  reasonable inferences in favor of the … plaintiff.” Morris, 843 F.2d at 492.
         In determining whether the Court has personal jurisdiction over a non-resident
  defendant, the Court must assess whether the defendant’s “activities satisfy the Florida long-
  arm statute and, if satisfied, whether the extension [of] jurisdiction comports with the due
  process requirements of the Fourteenth Amendment.” Sun Int’l Hotels, Ltd., 288 F.3d at
  1269. The Court must dismiss an action against a defendant if it determines it does not have
  personal jurisdiction over that defendant. See Posner v. Essex Ins. Co., 178 F.3d 1209, 1214 n.6
  (11th Cir. 1999).
  I.     Plaintiff Has Not Shown the Court Has Specific Jurisdiction Pursuant to Section
         48.193(1)(a) of Florida's Long–Arm Statute.
         Plaintiff argues BB LLC is subject to personal jurisdiction under the specific
  jurisdiction provision of Florida’s long-arm statute because it committed a tortious act
  within the state. See ECF No. 18 at 1-2. The specific jurisdiction provision of the statute
  provides, in relevant part:
         (1)(a) A person, whether or not a citizen or resident of this state, who
         personally or through an agent does any of the acts enumerated in this
         subsection thereby submits himself or herself and, if he or she is a natural
         person, his or her personal representative to the jurisdiction of the courts of
         this state for any cause of action arising from any of the following acts:
                 …
                 2. Committing a tortious act within this state.

  See Fla. Stat. § 48.193(1)(a)(2) (2019). If a non-resident defendant commits a tortious act
  outside of Florida that causes injury in Florida, the defendant has committed a tortious act
  within the state for purposes of the long-arm statute. Louis Vuitton Malletier, S.A. v. Mosseri,
  736 F.3d 1339, 1353 (11th Cir. 2013).
         Here, Plaintiff has failed to establish a prima facie case of personal jurisdiction over
  BB LLC because it has not shown that BB LLC committed a tortious act, i.e., trademark
  infringement. The Bacon Bitch trademark comprises of the words “BACON BITCH” and a
  black-and-white illustration of a piece of bacon. ECF No. 18 at 14. The Breakfast Bitch logo
Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 4 of 7



  is a full-color picture of a woman holding a plate of pancakes and a cup of coffee
  surrounded by a circle outlined with the words “Breakfast Bitch.” ECF No. 25-2 at 6. The
  two markers share no similarity other than the word “bitch,” and as BB LLC shows in an
  attachment to its Motion to Dismiss, there are 100 trademark registrations containing the
  word “bitch.” ECF No. 25-2 at 8. BB LLC has provided a sworn declaration from its
  owner, Tracii Hustona, which states: “I do not use an image of a piece of bacon or any
  other similar design element shown in U.S. Trademark Reg. No. 5,666,197 as part of any of
  my design trademarks.” ECF No. 25-2.                 None of Plaintiff ’s allegations regarding
  similarities between the two restaurants amount to trademark infringement, and Plaintiff
  failed to provide any evidence in opposition to BB LLC’s motion to dismiss. See Meier, 288
  F.3d at 1269.
         Even if Plaintiff established BB LLC committed trademark infringement, it fails to
  allege the infringement occurred within the state of Florida or caused injury in Florida. BB
  LLC’s sole restaurant is in California, and Plaintiff does not allege that BB LLC has
  committed any acts in Florida other than visiting Bacon Bitch while on vacation. And while
  Plaintiff alleges that BB LLC “has an interactive website which has the ability to ship its
  products to Florida,” ECF No. 26 at 2, it fails to allege that BB LLC has ever made a sale of
  an infringing product to a customer in Florida.
          Rather, Plaintiff argues the requirements of § 48.193(1)(a) are satisfied because BB
  LLC is infringing on the trademarks of a Florida corporation, and the injury from such
  trademark infringement “occurs in the state where the trademark owner resides.” 3 ECF No.
  18 at 2, ¶ 6. In support of this proposition, Plaintiff cites to a single case, Panavision Int’l, L.P.
  v. Toeppen, in which the Ninth Circuit held that a defendant who “engaged in a scheme to
  register Panavision’s trademarks as his domain names for the purpose of extorting money
  from Panavision” was subject to personal jurisdiction in California because his trademark
  infringement caused injury “where Panavision has its principal place of business.”
  Panavision Int'l, L.P. v. Toeppen, 141 F.3d 1316, 1322 (9th Cir. 1998)4.

  3
   The Court notes that Queens Hospitality IP Holdings LLC, who owns the Bacon Bitch
  Trademark and licensed the mark to Plaintiff, is incorporated in Delaware, not Florida.
  4
    In Panavision, the Ninth Circuit analyzed personal jurisdiction under California’s long-arm
  statute, which “permits a court to exercise personal jurisdiction over a defendant to the
Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 5 of 7



         Neither the Florida Supreme Court nor the Eleventh Circuit have held that
  trademark infringement causes injury in the state where the trademark owner resides. In
  Licciardello v. Lovelady, the Eleventh Circuit stated that it “need not decide whether
  trademark injury necessarily occurs where the owner of the mark resides…because in [that]
  case the alleged infringement clearly also occurred in Florida by virtue of the [infringing]
  website’s accessibility in Florida.” Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir.
  2008). Following its holding in Lovelady, the Eleventh Circuit in Louis Vuitton Malletier, S.A.
  v. Mosseri, held that the defendant committed a tortious act in Florida where the “trademark
  infringing goods were not only accessible on the website [in Florida], but were sold to
  Florida customers through that website. Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339,
  1354 (11th Cir. 2013); see also Internet Sols. Corp. v. Marshall, 39 So. 3d 1201, 1203 (Fla. 2010)
  (holding that defamatory material posted on the website about a Florida resident “must not
  only be accessible in Florida, but also be accessed in Florida in order to constitute the
  commission of the tortious act of defamation within Florida under section 48.193(1)(b)”)
  (emphasis in original).
         Here, Plaintiff has failed to allege BB LLC’s website contains any infringing products
  for sale or that the website itself infringes on Plaintiff’s trademarks. It also fails to allege the
  website has been accessed in Florida. Accordingly, Plaintiff has not “present[ed] sufficient
  evidence to defeat a motion for a directed verdict” that BB LLC is subject to personal
  jurisdiction under Florida’s long-arm statute. See Morris v. SSE, Inc., 843 F.2d 489, 492 (11th
  Cir. 1988).
         Plaintiff argues that BB LLC waived its personal jurisdiction argument by “argu[ing]
  more than issues of venue and jurisdiction” in its Motion to Dismiss. See ECF No. 26 at 4.
  This argument fails as a matter of law. The Federal Rules of Civil Procedure make clear that
  “no defense or objection is waived by joining it with one or more other defenses or
  objections in a responsive pleading or in a motion.” Fed. R. Civ. P. 12(b).
         As Plaintiff has not established that the Court has specific personal jurisdiction over
  BB LLC under Florida’s long arm statue, the Court need not address whether the extension
  of jurisdiction would comport with the due process requirements of the Fourteenth

  extent permitted by the Due Process Clause of the Constitution.” Panavision, 141 F.3d at
  1320.
Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 6 of 7



  Amendment.5 See Madara v. Hall, 916 F.2d 1510, 1514 (11th Cir. 1990) (“Only if both
  prongs of the analysis are satisfied may a … court exercise personal jurisdiction over a
  nonresident defendant.”).
  II.    BB LLC is Not Entitled to Costs Under Federal Rule of Civil Procedure 41(d)
         BB LLC also moves the Court for costs under Federal Rule of Civil Procedure 41(d),
  which provides “if a Plaintiff who previously dismissed an action in any court files an action
  based on or including the same claim against the same defendant, the Court may order the
  plaintiff to pay all or part of the costs of that previous action.” Fed. R. Civ. P. 41(d). BB
  LLC is not entitled to costs under Rule 41(d) because Plaintiff has not previously dismissed
  an action based on or including the same claims brought in this action. While the Court
  previously found Plaintiff had voluntarily dismissed these claims, it did so in error.
         On July 12, 2019, Plaintiff filed a Motion for Preliminary Injunction before filing a
  complaint. ECF No. 1. On August 14, 2019, BB LLC filed a Motion to Dismiss arguing,
  inter alia, the action should be dismissed for failure to file a complaint and lack of personal
  jurisdiction. ECF No. 12. On August 28, 2020, Plaintiff filed a Notice of Withdrawal of
  Plaintiff ’s Motion for Preliminary Injunction and Request to Keep Case Open Pending
  Plaintiff Filing Complaint, acknowledging that the filing of the Preliminary Injunction was
  premature. ECF No. 16. On August 29, 2020, the Court treated the Notice of Withdrawal as
  a request to voluntarily dismiss the action and entered an Order dismissing the action
  without prejudice under Federal Rule of Civil Procedure 41(a)(2). ECF No. 17. The Court
  permitted Plaintiff to file an “amended complaint” on or before September 6, 2019. Id.
         The Court erred in treating Plaintiff ’s Notice of Withdrawal as a notice of voluntary
  dismissal. The Plaintiff could not voluntarily dismiss an action that had never commenced.
  See Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint with the court.”).
  As the Motion for Preliminary Injunction was improperly filed before the filing of a
  complaint, the Court should have allowed Plaintiff to withdraw the motion and file a
  complaint. As Plaintiff has not previously dismissed an action based on or including the

  5
   Plaintiff has filed a motion to amend the complaint. See ECF No. 33. However, the
  proposed amendment does not address the issue of personal jurisdiction and does not cure
  the defects described above. Accordingly, the amendment would be futile, and the Court
  will not allow an opportunity for Plaintiff to amend the complaint. See Foman v. Davis, 371
  U.S. 178, 182 (1962).
Case 1:19-cv-22908-MGC Document 43 Entered on FLSD Docket 06/24/2020 Page 7 of 7



  same claims against BB LLC, BB LLC is not entitled to costs under Rule 41(d).
                                            CONCLUSION
  Accordingly, it is ORDERED and ADJUDGED that:
     •   Plaintiff’s Motion for Leave to Amend (ECF No. 33) is DENIED.
     •   Defendant’s Motion to Dismiss for lack of personal jurisdiction under Federal Rule
         of Civil Procedure 12(b)(2) (ECF No. 25) is GRANTED. The Complaint (ECF No.
         18) is DISMISSED without prejudice.
     •   Defendant’s Motion for Costs under Federal Rule of Civil Procedure 41(d) (ECF No.
         25) is DENIED.
     •   The Court DENIES as moot all pending motions, if any.
     •   The Clerk shall CLOSE this case.
         DONE and ORDERED in chambers, at Miami, Florida, this 23rd day of June 2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of Record
